Citation Nr: 1647631	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-08 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include depressive disorder, schizoaffective disorder, and bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran has active service in the United States Air Force from March 1978 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This claim was remanded in January 2016 for further development. 

A supplemental statement of the case (SSOC) was issued in May 2016 further denying the claim. 


FINDING OF FACT

The weight of the evidence is against finding a nexus between any in-service incident, to include mental health treatment, and the Veteran's currently diagnosed bipolar disorder with schizophrenic features. The weight of the evidence is also against finding that this condition incurred within a year of the Veteran's 1981 discharge. 

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.384 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The March 2016 VA examiner noted that the Veteran was diagnosed with schizoaffective disorder of the bipolar type. Therefore, he satisfies element (1) of service connection. The issue before the Board is whether the schizoaffective disorder with bipolar features was incurred in-service or otherwise related to service.  

The Veteran reports no mental health treatment as a child or teenager. He reports a history of mood swings as a teenager and stated that when he entered the service in 1978 that he was in a depressive downswing. The Veteran served in Germany as a psychiatric technician. The Veteran stated that he returned to normal but would have other depressive episodes while stationed in Germany and received counseling. He reports his first mental health treatment was in the Air Force when he went for counseling. He indicated that a superior sent him after the Veteran came in drunk one time to work. Service treatment records show that the Veteran was seen several times by a psychologist and then had numerous visits with another provider, Lt. Col. Banas, the chief of family mental health. The mental health treatment notes span from April 1979 to November 1980 and show attendance approximately once or twice a month. A September 1980 treatment note indicates that the Veteran had finished Phase V of a drug treatment program and was recommended to possibly continue psychotherapy. The treatment notes indicate "individual therapy" and occasionally indicate that significant progress has been made. However, these notes do not explain why he was seeing a therapist or what was discussed or diagnosed. There were no further treatment notes from November 1980 until the Veteran's November 1981 discharge for being caught a second time with hashish. The Veteran testified at a March 1996 hearing that he does not think the therapist picked up on his "manic phases" and that he was never given a diagnosis or medication.  The October 1981 separation examination reported no psychological issues or personal history of psychosis. The Veteran testified at a March 1996 hearing that he did not believe at the time of separation that he had a mental illness. 

In January 1982 the Veteran was seen at the Mental Health Center in Roanoke and was diagnosed as depressed due to life circumstances of being discharged from the Air Force. A July 1982 treatment note documents that the Veteran was given the MMPI and his profile suggested "a rather pronounced degree of obsessive compulsive personality functioning in his day to day behavior combined with strong tendencies toward schizoid personality features with some degree of social introversion." The Veteran's parents testified at a March 1996 hearing that the Veteran lacked motivation and was depressed after his discharge. He was also diagnosed with avoidant personality disorder. Later, in 1987, the Veteran had a diagnosis at Salem VA Medical Center of cyclothymia. He was then hospitalized at Western State Hospital in May 1991 with a diagnosis of bipolar disorder. 

The Veteran had a VA examination in September 1997. The examiner opined that a diagnosis of bipolar disorder requires one or more manic episodes and while the Veteran did report mood swings prior to service, there are no available medical documents to support those statements. Additionally, both the Veteran and the medical records indicate that the first psychotic symptoms occurred in 1998 which was several years after service. 

A statement was submitted from a medical resident named Dr. White in December 2008 that stated that "it is very possible and even highly probable that if a depressive episode was present while he was in the Air Force that this represented the earliest form of his current psychiatric illness and that service connection may very well be reasonable". 

A statement was also submitted, in November 2008, from a friend named B.A. who served in the military with the Veteran. He reported that the Veteran had some erratic behavior in the military including mood swings. He also reported that the Veteran would be disruptive in the mess hall. 

 A March 2016 VA examination considered all the above evidence. The Veteran opined that the Veteran's mental health conditions were less likely than not due to, caused by, or incurred during military service. The examiner notes that this condition is thought to be biological in nature, with a genetic component or cause, and is not thought to be caused by any external events. 

The VA examiner considered the Veteran's in-service mental health counseling sessions and concluded there was no evidence he went to treatment for severe mood swings of "highs and lows" as reported by the Veteran. The earlier treatment notes begin in April 1979 and end in November 1980 and there is no reported diagnosis or medication. The VA examiner notes that "Based on the Air Force treatment notes, nothing can be determined regarding his symptoms, complaints, problems, mode of treatment, or diagnosis." Moreover, there was no documentation of any bipolar/manic episodes or psychotic symptoms. There is not even a mention of a depressed mood in the treatment notes. The VA examiner also noted that the Veteran did not report a mental health condition on the October 1981 separation examination which he found curious because the Veteran had been given 1.5 years of psychotherapy. However, the VA examiner thought it very possible that the psychotherapy was for drug abuse which many people do not think of as a mental health condition. The examiner additionally noted that the Veteran would likely have been medicated or discharged if the severe mood swings and symptoms of psychosis had been displayed. Finally, the examiner noted that psychotherapy is not the treatment for bipolar or schizoaffective disorder and if the Veteran was having the severe symptoms of bipolar disorder with schizophrenic features than he would have had ongoing treatment after discharge. 

The VA examiner also considered the Veteran's mental health treatment in 1982, right after leaving service. The mental health provider at that time did not indicate either a psychotic process or any bipolar symptoms. Moreover, the VA examiner notes that the finding of a "schizoid" personality has nothing to do with schizoaffective disorder but rather is a personality disorder generally characterized by significant introversion or lack of social interest. 

The VA examiner also noted that the Veteran has indicated that he first started having psychotic symptoms well after the military, around 1989-90 which is far attenuated from his 1981 discharge. 

The VA examiner considered the 2008 statement from a psychiatry resident indicating that if the Veteran was seen for depression that this could have been the early stages of his current condition. The VA examiner notes that the letter incorrectly concluded that the 1982 MMPI results were the beginnings of schizophrenia. Moreover, the resident indicated that there were few medications available at the time as a reason why no medications were prescribed in service. The VA examiner indicated that Lithium as well as numerous other anti-psychotic drugs was available at the time. 

The VA examiner also considered the buddy statements from the Veteran's parents as well as a fellow Air Force officer. The letter from the parents mostly focused on the progression of the Veteran's disease later on after service and is not probative to the issue of service connection. The letter from the fellow serviceman indicates   "symptoms that are not typical for depression and the buddy does not seem to describe any blatantly manic symptoms, nor overt psychosis. There is no description of this problem in his Air Force medical records". 

Based on the above medical records as well as the extensive examination of all the evidence by the VA examiner, the Board finds that the weight of the evidence is against finding a nexus between an in-service incurrence and the Veteran's current mental health disability. While the Veteran did receive psychotherapy in service, we do not know the nature of the treatment. It is apparent, however, that the Veteran did not receive a diagnosis in service or any medications. Moreover, it was not until quite a few years later that the Veteran exhibited manic and psychotic symptoms. Those have not been etiologically related to an injury or disease incurred during active duty. Based on the above, the Board finds the weight of the evidence is against granting the Veteran's claim. 

Presumptive service connection for bipolar disorder with schizophrenic features as a "chronic disease" is not warranted as there is no documentation of schizophrenia from within one year of the Veteran's 1981 discharge as noted above in the discussion of the Veteran's mental health treatment within a year of service. The mental health treatment after service was for depression relating to the Veteran's discharge from the military and not for his later diagnosed organic mental illness.  As for a continuity of symptomatology between the schizoaffective disorder and service, bipolar disorder with schizophrenic features was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

II. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an October 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pertinent to the issues decided herein, the January 2016 Board remand directed the AOJ to provide an examination for the Veteran's mental health conditions and to specifically consider the statements in 2008 by the psychiatric resident as well as the buddy statement documenting in-service mood swings.  Pursuant to the January 2016 Board remand, the AOJ provided the Veteran with a VA examination that considered all the relevant evidence. Accordingly, the Board finds that VA at least substantially complied with the January 2016 Board remand. See 38 U.S.C.A. § 5103A (b); Stegall, 11 Vet. App. 268.


ORDER

Entitlement to service connection an acquired psychiatric disorder is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


